Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					DETAILED ACTION
This is a second Non-Final Office Action made in response to the papers filed on 09 December 2020.
	
                                         CLAIMS UNDER EXAMINATION
Claims 15-21, 23-34 and 36 are pending and have been examined on their merits.
 
                                                         PRIORITY
         Provisional Application 61/339526, filed on 05 March 2010, is acknowledged.


WITHDRAWN REJECTIONS
Claim 15 has been amended to recite the VEGF165 and IGF-1 are encapsulated in an alginate hydrogel. Claim 15 has been amended to recite VEGF165 and IGF-1 are encapsulated in an alginate hydrogel that is introduced to a muscle tissue. The rejections made under pre-AIA  35 U.S.C. 103(a) are withdrawn. Lifshitz discloses growth factors including VEGF and IGF can be incorporated in an alginate solution that is introduced to a tissue, including muscle. The Lifshitz reference teaches an alginate solution is introduced to a muscle, and that a hydrogel is formed after introduction. Claim 15 has been amended to recite a hydrogel encapsulating growth factors is introduced to a tissue.

MAINTAINED REJECTION
                                                         Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 
Claims 15-21, 23-34 and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7-9, 13-14 and 17-18 of US Patent 9610328 B2 (04 April 2017).  

Instant claim 15 is drawn to a method of enhancing reinnervation of muscle tissue by introducing a hydrogel comprising VEGF165 and IGF-1 into a muscle tissue. Claim 1 of the ‘328 Patent comprises introducing a hydrogel comprising a combination of the same growth factors to a muscle. While the preamble of the claim 1 recites reinnervation of muscle tissue, the active method step of administering a hydrogel comprising VEGF165 and IGF-1 into a muscle tissue reads on that recited in claim 1 of the ‘328 Patent. Claims 16-18 read on claims 2-4 of the ‘328 patent. Claim 19 reads on claim 7 of the ‘328 patent. Claim 23 reads on claim 13 of the ‘328 patent. Claims 30-31 respectively read on claims 9 and 8 of the ‘328 patent. The limitations of claims 21 and 25 are rendered obvious by claims 17-18 of the ‘328 patent. The injectable or implantable devices recited in claims 28-29 are rendered obvious by claim 7 of the ‘328 patent. Claim 26 is rendered obvious by the muscle in need of repair recited in claim 1 of the ‘328 patent. The alginate gel recited in claim 22 is obviated by the alginate gel recited in claim of the ‘328 patent. The effect recited in claim 20 is rendered obvious by the 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim limitations of the Instant Application encompass claim limitations of the patent.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 09 December 2020 are acknowledged. The Applicant states a Terminal Disclaimer will be submitted upon allowance of the pending claims.

EXAMINER’S RESPONSE
The rejection will not be held in abeyance. A Terminal Disclaimer has not been submitted. Therefore the rejection is maintained

NEW GROUNDS OF REJECTION 
Claim 15 has been amended to recite VEGF165 and IGF-1 are encapsulated in an alginate hydrogel that is introduced to a muscle tissue. New grounds of rejection have been necessitated by claim amendment.

				Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

Claims 15-16, 18-21, 23-26, 28-29, 31-32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al. (previously cited as prior art; Controlled Release of Growth Factors And Signaling Molecules For Promoting Angiogenesis. WO 2009/146456 03 December 2009) in view of Rabinovsky et al. (Insulin-Like Growth Factor I Plasmid Therapy Promotes In Vivo Angiogensis. Molecular Therapy 9(1) 2004:46-55).

Cao et al. disclose compositions and methods for delivering angiogenic factors to a target tissue, and controlling the release of these factors and signaling molecules to spatially and temporally restrict their release and dissemination to promote angiogenesis (Abstract, [05]). Subjects to be treated in the manner described herein have been diagnosed as suffering from or at risk of developing an ischemic condition ([06]). The methods are suitable to treat human patients ([06]). The art teaches the composition has “means to promote angiogenesis in local tissues such as vascular, muscle, gastrointestinal, e.g., bowel, cardiac, brain, kidney, bone, nerve both central and peripheral nervous system (CNS and PNS) or any tissue characterized by a shortage of oxygen or nutrients or in which the vasculature is damaged, absent, or 

The art teaches the use of a scaffold, e.g. a polymeric gel ([07]). Cao teaches “one preferred scaffold composition includes alginate gels” ([34]). The art teaches bioactive agents are “encapsulated” within hydrogels ([0122]). Cao lists “exemplary growth factors and signaling molecules” that can be used as angiogenic bioactive molecules, and suggests VEGF and IGF as growth factors that can be incorporated in the scaffold composition ([81]).

Cao explicitly teaches the use of an oxidized, crosslinked alginate containing high and low molecular weights ([131]). Cao teaches 3 µg human VEGF165 is incorporated in the gel and injected into an ischemic hind limb muscle ([131] [132] [133]). Therefore the art explicitly teaches delivery of VEGF165 encapsulated in an alginate hydrogel to a muscle.

While Cao teaches the use of VEGF165 encapsulated in an alginate hydrogel to treat an injured muscle, and discloses VEGF and IGF may be used as angiogenic growth factors to promote angiogenesis, the art does not explicitly teach their use together. Further, Cao is silent as to whether IGF is IGF-1.

Rabinovsky teaches IGF-1 promotes angiogenesis in regenerating muscle and in the diabetic limb (page 47, left column, last paragraph). Using a femoral arterial occlusion 


Cao teaches a method of regenerating an ischemic limb muscle by administering an alginate hydrogel encapsulating VEGF165 as an angiogenic factor, and suggests VEGF and IGF may be administered for this purpose. It would have been obvious to treat a muscle by administering both VEGF165 and IGF-1. One would have been motivated to do so since Rabinovsky et al. teach IGF-1 repairs injured nerve and muscle in an ischemic limb by promoting angiogenesis. One would use VEGF165 in combination with IGF-1 since both growth factors are known in the art to improve ischemic muscle repair by promoting angiogenesis. Further, it is obvious to combine two components which are taught by the prior art to be used for the very same purpose. Applicants are referred to In re Kerkhoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. In the instant case, VEGF165 and IGF-1 are both angiogenic factors that promote muscle repair in ischemia. The skilled artisan would use two compositions known to promote angiogenesis to treat a muscle requiring formation of new vasculature. The Examiner notes claim 15 is drawn to a method of enhancing reinnervation of muscle tissue by administering a combination of VEGF165 and IGF-1 to a muscle tissue. Because the prior art renders obvious administration of the claimed components to a muscle, one would expect reinnervation to occur. Further, Rabinovsky explicitly teaches IGF-1 promotes reinnervation of treated muscle. Therefore one would expect a composition comprising this component to promote nerve repair as claimed. 

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkhoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  


Therefore claim 15 is rendered obvious (claim 15).


Cao treats hind limb muscle (hence, skeletal muscle). Therefore claim 16 is included in this ejection (claim 16).

Cao teaches the scaffold composition and/or the bioactive composition spatially or directionally regulates release of a bioactive composition with means to promote angiogenesis in local tissues such as vascular, muscle, gastrointestinal, e.g., bowel, cardiac, brain, kidney, bone, nerve both central and peripheral nervous system (CNS 

Artery disease and blockages can occlude blood flow to the heart inducing ischemia and death of heart muscle tissue ([72]). Patients suffering from coronary artery disease can be treated by promoting angiogenesis in the tissue lacking sufficient blood blow ([60]).

While Cao does not explicitly teach treating cardiac muscle, it would have been obvious to do so. One would have been motivated to treat cardiac muscle since the art teaches treating any ischemic tissue, and the art discloses heart muscle is an ischemic tissue in artery disease. One would have had a reasonable expectation of success since Cao teaches patients with coronary artery disease can be treated my promoting angiogenesis in the ischemic tissue. Therefore claim 18 is included in this rejection (claim 18).

Cao teaches preferably, the loaded gel composition is injected as a bolus using a standard syringe and injection needle at or near the target angiogenesis site, or
it can be surgically implanted or delivered via a catheter ([20]). Therefore claim 19 is included in this rejection (claim 19).


Claim 20 recites said reinnervation occurs at the neuromuscular junction. As recited in the rejection of claim 15, said reinnervation is interpreted to be an effect of administering the claimed composition to a muscle. Because the prior art obviates administration of VEGF165 and IGF-1 to a muscle, one would expect reinnervation at the neuromuscular junction to occur. Therefore claim 20 is included in this rejection (claim 20).

Cao treats ischemic tissue (supra). Therefor claim 21 is included in this rejection (claim 21).

Cao teaches an alginate hydrogel containing low and high molecular weights (supra). Therefore claim 23 is included in this rejection (claim 23).

Cao treats hind limb muscle (supra). Therefore claim 24 is included in this rejection (claim 24). Cao treats patients with ischemia (supra). Therefore claim 25 is included in this rejection (claim 25). Cao treats a muscle injury (supra). Therefore claim 26 is included in this rejection (claim 26).

As set forth above, the art teaches an alginate hydrogel. Cao teaches preferably, the loaded gel composition is injected as a bolus using a standard syringe and injection needle at or near the target angiogenesis site, or it can be surgically implanted or delivered via a catheter ([20]). Therefore it can be injected (claim 28) or implanted (claim 29). Therefore claims 28-29 included in this rejection (claims 28-29).

Cao suggests the use of scaffolds with macropores ([35]). Therefore claim 31 is included in this rejection (claim 31). In one example, the scaffold is macroporous with claim 32).

Cao teaches the use of oxidized alginate (supra). Therefore claim 36 is included in this rejection (claim 36).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 09 December 2020 are acknowledged. The Applicant argues Lifshitz et al. is not applicable as prior art because the reference dos not teach an encapsulated hydrogel as now recited in the claims. The Applicant argues Arsic and Rabinovsky (2002) do not cure the deficiencies of Lifshitz. The Applicant alleges the claimed method has unexpected, surprising results because it results in sustained synergistic reinnervation. The Applicant points to the post-filing analysis submitted on 06 March 2018 and resubmitted on 14 December 2018 as evidence.

EXAMINER’S RESPONSE
The arguments are not persuasive. New grounds of rejection have been set forth above to address the claim amendments. The arguments directed to Lifshitz, Arsic and Rabinovsky (2002) are now moot because the reference is no longer cited as prior art. The post-filing analysis is not persuasive. Examiner notes both submissions present he .


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al. in view of Rabinovsky as applied to claim 15, and further in view of Kwon et al. (Ischemia  induces alterations in actin filaments in rental vascular smooth muscle cells. Am J Physiol Renal Physiol 282: F1012–F1019, 2002).

Claim 15 is rejected on the grounds set forth above. The teachings of the prior art as set forth above are reiterated. Cao teaches the disclosed composition can promote angiogenesis in local tissues such as vascular, muscle, gastrointestinal, e.g., bowel, cardiac, brain, kidney, bone, nerve both central and peripheral nervous system (CNS and PNS) or any tissue characterized by a shortage of oxygen or nutrients or in which the vasculature is damaged, absent, or functionally impaired ([40]). 

Cao teaches subjects to be treated have been diagnosed as suffering from or at risk of developing an ischemic condition ([06]). Cao discloses heart, kidneys, and brain are the most sensitive organs to inadequate blood supply ([72]). 

The art does not explicitly teach treating smooth muscle.

Kwon et al. evaluate structural damage to renal vasculature in ischemic renal failure (Abstract). The art teaches ischemia induces significant damage to the actin cytoskeleton of the arterial vascular smooth muscle cells in the kidney (page F1015, right column). The art teaches smooth muscle cells in arteries and arterioles of the kidney are susceptible to ischemic injury (page F1018, left column, second paragraph). Because tissue is composed of cells, this is interpreted to mean smooth muscle in arteries of the kidney are also susceptible to ischemic injury.

It would have been obvious to use the method taught by Cao to treat smooth muscle tissue. One would have been motivated to do so since Cao teaches treating any ischemic tissue and Kwon teaches kidney smooth muscle is subject to ischemia. One would have had a reasonable expectation of success since Cao teaches muscle and kidney can be treated using the disclosed method. One would have expected similar results since both methods are directed to ischemic tissue. Therefore claim 17 is included in this rejection (claim 17).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al. in view of Rabinovsky as applied to claim 15, and further in view of Kuzma et al. (previously cited; Hydrogel Compositions Useful For The Sustained Release Of Macromolecules and Methods of Making Same. Patent 6361797, 2002).


Claim 15 is rejected as recited supra. The teachings of the prior art as set forth above are reiterated.

Cao teaches growth factors, including VEGF and IGF may be formulated in alginate gels. Cao teaches the release of these angiogenic factors is controlled spatially and temporally. Release can be sustained at a steady rate/dosage for a desired period of time ([0041]). The release profiles of bioactive substances from scaffold devices is controlled by pore size, the growth factor diffusion rate and the dose of the factor loaded in the system ([0027]) [0066]). It is of note Cao teaches scaffolds may be formulated to release from scaffolds sequentially ([0086]).

Therefore, while Cao teaches VEGF and IGF may be formulated in alginate gels, and said growth factors may be released at a steady rate, the art does not explicitly teach IGF is released at a faster rate.

Kuzma teaches a method of producing a homogenous porous hydrogel providing sustained release useful for drug delivery (Abstract). As disclosed by Kuzma, diffusion through hydrogels membranes depends on molecular size of the solute (column 1, lines 32-36).
 
It is well known in the art VEGF (monomer) has a molecular weight of about 21 kilodaltons, while IGF-1 has a molecular weight of about 7,649 daltons.

It would have been obvious to prepare a hydrogel that releases VEGF165 in a sustained manner over time since Cao teaches release can be sustained at a steady rate/dosage for a desired period of time. One would be motivated to do so to provide prolonged release of the therapeutic in a controllable manner to the patient being treated.  It is the Examiner’s position that a porous alginate hydrogel comprising VEGF165 and IGF-1 would be expected to release IGF-1 at a first rate. As recited above, Cao teaches the release profiles of bioactive substances from scaffold devices is controlled by growth factor diffusion and Kuzma teaches diffusion through hydrogels depends on the molecular size of the solute. Because IGF-1 is substantially smaller than VEGF165, one would expect it to have a higher diffusion rate than VEGF165, which would be substantially larger in molecular weight. Therefore claim 27 is included in this rejection (claim 27).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al. in view of Rabinovsky as applied to claims 15, and further in view of Atala et al. (previously cited; Enhancement of angiogenesis to grafts using cells engineered to produce growth factors. US 20050002915, 06 January 2005).

Claim 15 is rejected as recited supra.


The teachings of Cao as set forth above are reiterated. The art teaches cells can be incubated in scaffolds ([103]).
 
Cao does not teach the use of a population of myogenic cells in the disclosed composition.
 
Atala et al. disclose a method for promoting tissue formation. Atala teaches satellite cells are delivered in alginate hydrogels to allow for VEGF expression in muscle formation in vivo (See [0013]). Atala explicitly teaches the VEGF165 isoform ([0132]). Further, Atala teaches IGF-I may be delivered ([0096]).
 
Atala teaches growth and regeneration of muscle depends on satellite cells, which are able to multiply and generate new muscle fibers ([0014]). Satellite cells are interpreted to be a population of myogenic cells. The art teaches alginate scaffolds are suitable for delivery ([0015] [0054]).
 
It would have been obvious to combine the teachings of the prior art by delivering satellite cells in the method disclosed by Cao. One would have been motivated to do so since Atala teaches these cells are critical to muscle generation, and may be used to deliver VEGF165. One of ordinary skill would want to deliver a composition with therapeutics that are known to regenerate muscle, providing an enhanced effect. One would expect similar results since each teaching is directed to muscle formation. Further, one would have a reasonable expectation of success since both Cao and Atala deliver therapeutics to treat the same type of tissue using alginate hydrogels.
 
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkhoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 30 is rendered obvious (claim 30).
 
Therefore Applicant’s Invention is rendered obvious.

 
Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al. in view of Rabinovsky as applied to claims 15, and further in view of Mooney et al. (previously cited; Polymers Containing Polysaccharides Such as Alginates or Modified Alginates. Patent 6642363, 2003).


Claim 15 is rejected as recited above.


The teachings of Cao and Rabinovsky as set forth above are reiterated. Cao teaches an alginate hydrogel. The art teaches it has pores.

The art does not explicitly teach the hydrogel has open, interconnected pores (claim 33).


 
Mooney et al. disclose a crosslinked alginate, and teach it may be formulated to deliver growth factors (Abstract; column 17, lines 19-21, 64-65). The art teaches the disclosed composition is advantageously useful as a vehicle for sustained release drug delivery (column 22, lines 39-40). In Study 4, Mooney prepares a crosslinked alginate comprising “large pores”. A large pore is broadly interpreted to be a macropore. Mooney teaches “open structures with large pore sized, e.g., (d>10 μm) are typically utilized if the new tissue is expected to integrate with the host tissue” (column 21, lines 47-50). The large pores illustrated in Figure 5 of Mooney are interpreted to be interconnected
 
It would be obvious to combine the teachings of Cao and Mooney by using an alginate with interconnected pores since Mooney teaches alginates with pores may be formulated for delivery of growth factors. One would be motivated to use an alginate with large pores since Cao delivers growth factors to a tissue, and Mooney teaches these gels facilitate integration in host tissue. Consequently, one would use an alginate with pores that integrates and delivers growth factors to a muscle in need of treatment. One would expect similar results since Cao and Mooney teach alginate gels that deliver growth factors. Therefore claim 33 is included in this rejection (claim 33). 

Mooney teaches a method of preparation that comprises lyophilizing and compressing crosslinked alginate (See Study 3).The art teaches doing so when preparing matrices with “shape memory”. Shape memory matrices are designed to “remember” their original dimensions and, following injection in the body in a compact (hence, compressed) form, resume their original size and shape. The shape memory property of the alginate is provided by crosslinking thereof (column 10, lines 29-45). The art teaches shape memory allows lyophilized alginate matrices to act as a sponge that can return to its original shape after being compressed and rehydrated (Example 14). Shape memory is advantageous during tissue engineering where size and shape of the matrix is important (line 65 of column 1, through line 2 of column 2).
 
It would be obvious to lyophilize and compress an alginate, as disclosed by Mooney, when preparing a matrix with shape memory. One would do so to compress the alginate for administration for injection since Mooney teaches it later reforms its shape upon placement in the body. Therefore claim 34 is included in this rejection (claim 34). 

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653